  Case 4:18-cv-00902-A Document 32 Filed 01/09/19                                      C'(c;
                                                                 Page 1 of 3 PageID 1038
                                   ORIGINAL                                          It?,
                                                                                             tirofl.r,..,
                                                                                            r:-0~t,~; v).":
                                                                                                 '/'           l'A
                                                                                                              ~·~'l';-
                 IN THE UNITED STATES DISTRICT COURT FOR THE              r.9~4' ~~D{)'~f'~O(IIIr
                         NORTHERN DISTRICT OF TEXAS          bc"',o.            '9        :to4''-t
                             FORT WORTH DIVISION                   'f/I'J-         .f_.;
DIAMONDBACK INDUSTRIES, INC.,     §                                                     llf'-?Jt~~0,~
                                  §
     Plaintiff,                   §
                                  §
v.                                §                                   CASE NO. 4:18-cv-902-A
                                  §
REPEAT PRECISION, LLC; NCS        §
MULTISTAGE, LLC; NCS MULTISTAGE §
HOLDINGS, INC.; RJ MACHINE        §
COMPANY, INC.; GARY MARTIN,       §
GRANT MARTIN; ROBERT NIPPER;
KINGDOM DOWNHOLE TOOLS, LLC,
TREA H. BAKER; and JUSTICE BAKER,

       Defendants.



            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(l)(A)(i), Plaintiff, Diamondback Industries, Inc. notices

its dismissal of Defendants Repeat Precision, LLC, NCS Multistage, LLC, NCS Multistage

Holdings, Inc., RJ Machine Company, Inc., Gary Martin, Grant Martin and Robert Nipper in the

above-identified court action without prejudice against refiling the same. None of the dismissed

defendants have answered or otherwise appeared in this case, and therefore voluntary dismissal is

noticed as of right under Rule 41(a)(l)(A)(i).

       All claims not hereby dismissed (i.e., claims against Kingdom Downhole Tools, LLC, Trea

H. Baker, and Justice Baker) remain in the action.

       January 9, 2019.




NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE                                             PAGEl
DM#379717
  Case 4:18-cv-00902-A Document 32 Filed 01/09/19           Page 2 of 3 PageID 1039


 .Dated: January 9, 2019                    Respectfully submitted


                                           ~e~l)
                                            Texas Bar No. 24036311
                                            dcammack(q}whitakcrchalk.com

                                           Mack Ed Swindle
                                           Texas Bar No. 19587500
                                           mswindlc@whitakerchalk.com

                                           David A. Skeels
                                           Texas Bar No. 24041925
                                           dskeels@)whitakcrchalk.com

                                           Brian J. Smith
                                           Texas Bar No. 24079353
                                           bsmith@whitakerchalk.com

                                           WHITAKER CHALK SWINDLE
                                             & SCHWARTZ PLLC
                                           301 Commerce Street, Suite 3500
                                           Fort Worth, Texas 76102
                                           Phone: (817) 878-0500
                                           Fax: (817) 878-0501

                                           Counsel for Plaintiff Diamondback Industries,
                                           Inc.




NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE                                      PAGE2
DM#379717
  Case 4:18-cv-00902-A Document 32 Filed 01/09/19               Page 3 of 3 PageID 1040




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 9, 2019, a copy of the foregoing Notice of Dismissal was
served on counsel indicated below:

Via certified mail return receipt requested and email to tim.durst@bakerbotts.com
Timothy S. Durst
Baker Botts, L.L.P.
2001 Ross Avenue
Dallas, TX 75201
Attorneys for
Repeat Precision, LLC, NCS Multistage, LLC, NCS Multistage Holdings, Inc., RJ Machine
Company, Inc., Gary Martin, Grant Martin and Robert Nipper

Via certified mail return receipt requested and email to
mmcabe@munckwilson. com and nplagens@munckwilson. com
Michael McCabe
Nicole Plagens
Munck Wilson Mandala, LLP
12770 Coit Road, Suite 600
Dallas, TX 75251
Attorneys for Kingdom Downhole Tools, LLC, Trea H. Baker and Just' ce Baker




NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE                                           PAGE3
DM#379717
